Collins, J.
(dissenting). A discharge was refused to an insolvent debtor by the Warren Pleas because the judge found that the debtor had made a certain chattel mortgage with intent to hinder his creditors. No facts showing fraud were certified, and the judge says that he declined to pass upon the consideration of the mortgage. The Supreme Court rests its affirmance of the Pleas upon the fifteenth section of the Insolvent Debtor act, which provides that a discharge shall be refused if it appears that a mortgage has been made by the debtor with intent to defraud his creditors. No adjudication of such an intent having been made, and no facts to establish it having been certified, the judges who in this court vote to reverse have seen no justification tor the refusal of a discharge.
For affirmance—The Chancellor, Chief Justice, Depue, Dixon, Ludlow, Van Syckel, Adams, Bogert, Krueger, Nixon. 10.
For reversal — Collins, Lippincott, Hendrickson, Vredenburgi-i. .4-